priateDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “gradually” in claim 7 (line 11) is a relative term which renders the claim indefinite.  The term “gradually” is not defined by the claim, the specification does not provide a 
	The term “gradually” is purely subjective.

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2015/0193109 A1) in view of Nancke-Krogh (US 2013/0205237 A1) and Sasaki (US 2015/0077365 A1).

Regarding claim 7, Takahashi discloses a non-transitory computer recordable storage medium [e.g., Fig. 1: 12-14] storing a content control program [e.g., see Paragraphs 62-64] for causing a computer [e.g., Fig. 1: 11] to execute a process, the process comprising:
receiving a content transfer instruction [e.g., Paragraphs 68-74: movement instruction], which is input by a sliding operation [e.g., Paragraphs 95-97: flicking action] on a content [e.g., Figs. 8ABC: 52] displayed in any one of a plurality of display areas [e.g., Figs. 8ABC: areas of 51 arranged in a loop; Fig. 11C: areas of 51 arranged in a loop between 53a and 53; Paragraph 136, Fig. 18B: areas including the detour loop] and is accompanied by 
a transfer direction [e.g., Paragraph 98: moving direction], and 
a sliding speed [e.g., Paragraph 95-97: movement speed], 
the plurality of display areas being displayed to a display unit [e.g., Fig. 1: 16], respectively, and arranged in a loop (e.g., see Figs. 8ABC, 11ABC, 18B);
transferring the content in response to a release operation [e.g., Fig. 8A; Paragraph 95: remove finger] after the sliding operation on the content; and
stopping the transferring of the content with an initial speed [e.g., Paragraph 95-97: movement speed] of the content corresponding to the sliding speed of the sliding operation gradually decelerating in the transfer direction [e.g., Paragraph 95-97: the movement speed gradually decreases, and becomes zero in the end],
wherein the content is able to be transferred by passing sequentially through the plurality of display areas (e.g., see Figs. 8ABC, 11ABC, 18B), and
the transferring is stopped with respect to the content that returns to a boundary [e.g., Fig. 11C: 53a; Fig. 18B: 53] based on a transfer start position [e.g., Fig. 11BC: position of 52; Fig. 18B: position of 53] where the content was transferred (e.g., see Paragraphs 60-67, 95-97, 111-113, 136).

Takahashi does not appear to expressly disclose a plurality of display units, as instantly claimed.
However, Nancke-Krogh discloses a content [e.g., Fig. 2: 140, 142, 144] displayed in any one of a plurality of display areas [e.g., display areas of Fig. 12: 120, 122, 124; Figs. 3-10, 12-14: monitors], the plurality of display areas being displayed to a plurality of display units [e.g., Fig. 12: 120, 122, 124; Figs. 3-10, 12-14: monitors], respectively, and arranged in a loop [e.g., Fig. 2: closed-path; see Paragraphs 29, 33];
transferring the content; and stopping the transferring of the content [e.g., Paragraph 38: The first user can continue the move as much as the first user wants and the object will continue to move around the system from left to right until the first user stops moving the object],
wherein the content is able to be transferred by passing sequentially through the plurality of display areas [e.g., Paragraph 34: a user can move an object 140 to the left (144) starting at any position, and never reach a boundary for that movement], and
the transferring is stopped with respect to the content that returns to a boundary [e.g., Paragraph 47: Monitor-A (505) boundary] based on a transfer start position [e.g., Paragraph 47: Monitor-A (505) start position] where the content was transferred [e.g., Paragraph 47: If the user continues to extend the width, the rendering will continue on to Monitor-C (504), and then ultimately back on to Monitor-A (505)].

Takahashi and Nancke-Krogh are analogous art, because they are from the shared inventive field of transferring images across multiple displays.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Nancke-Krogh’s display loop with Takahashi’s content transferring system, so as to allow one or more users to organize objects freely on the display surface, much like in the real/physical world.

Takahashi and Nancke-Krogh do not appear to expressly disclose a content ID, as instantly claimed.
However, Sasaki discloses receiving a content transfer instruction [e.g., Fig. 14], which is input by a sliding operation [e.g., Paragraph 41: a user selects an object on a touch panel 1, and flicks or drags the object toward a direction of a touch panel 2;
Paragraph 49: an object 14 (an example of a "display object" in the claims) displayed on the touch panel 1-1 is flicked or dragged by a pointing device (hereinafter abbreviated as a "PD") to be moved to the touch panel 1-2. Note that the PD may be a user's finger or a pen-shaped pointing device;
Paragraph 134: he user may be able to move the object 14 by dragging (moving while in contact with the object 14) or swiping while the object 14 is being selected] on a content [e.g., Figs. 2A, 15ABC: 14] displayed in any one [e.g., Fig. 15B: 1-2] of a plurality of display areas [e.g., Figs. 2A, 15ABC: 1-2, 1-3; Paragraph 80: display 200 is made of liquid crystal] and is accompanied by 
a content ID [e.g., Fig. 14: object ID], 
a transfer direction [e.g., Fig. 14: moving vector, Paragraph 110: moving direction], and 
a sliding speed [e.g., Fig. 14: moving vector, Paragraph 110: moving velocity], 
stopping the transferring of the content with an initial speed of the content corresponding to the sliding speed of the sliding operation gradually decelerating in the transfer direction [e.g., Paragraph 131: moving velocity is gradually decreased],
wherein the content is able to be transferred by passing sequentially through the plurality of display areas [e.g., Fig. 15B: the object 14 is moved from the touch panel 1-2 to the touch panel 1-3], and
e.g., Fig. 15C: the object 14 is returned from the touch panel 1-3 back to the touch panel 1-2]
(e.g., see Paragraphs 49-76).

Takahashi, Nancke-Krogh and Sasaki are analogous art, because they are from the shared inventive field of transferring images across multiple displays.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Sasaki’s content ID with Takahashi’s and Nancke-Krogh’s content transferring system, so as to allow the user to intuitively select and move the correct object(s) as desired.

Regarding claim 8, Takahashi discloses the stopping includes stopping the transferring of the content that attains the boundary set in any one of the display areas (e.g., see Paragraphs 95-97, 111-113, 136).

Response to Arguments
Applicant's arguments filed on 15 December 2020 have been fully considered but they are not persuasive.

The Applicant contends, “Takahashi fails to disclose or suggest the feature of “receiving a content transfer instruction, which is input by a sliding operation on a content displayed in any one of a plurality of display areas and is accompanied by a content ID, a transfer direction, and a sliding speed” as recited in claim 7” (see Page 9 of the Response filed on 15 December 2020). However, the Office respectfully disagrees.

Takahashi discloses receiving a content transfer instruction [e.g., Paragraphs 68-74: movement instruction], which is input by a sliding operation [e.g., Paragraphs 95-97: flicking action] on a content [e.g., Figs. 8ABC: 52] displayed in any one of a plurality of display areas [e.g., Figs. 8ABC: areas of 51 arranged in a loop; Fig. 11C: areas of 51 arranged in a loop between 53a and 53; Paragraph 136, Fig. 18B: areas including the detour loop] and is accompanied by a transfer direction [e.g., Paragraph 98: moving direction], and a sliding speed [e.g., Paragraph 95-97: movement speed].

Takahashi does not appear to expressly disclose a content ID, as instantly claimed.
However, Sasaki discloses receiving a content transfer instruction [e.g., Fig. 14], which is input by a sliding operation [e.g., Paragraph 41: a user selects an object on a touch panel 1, and flicks or drags the object toward a direction of a touch panel 2;
Paragraph 49: an object 14 (an example of a "display object" in the claims) displayed on the touch panel 1-1 is flicked or dragged by a pointing device (hereinafter abbreviated as a "PD") to be moved to the touch panel 1-2. Note that the PD may be a user's finger or a pen-shaped pointing device;
Paragraph 134: he user may be able to move the object 14 by dragging (moving while in contact with the object 14) or swiping while the object 14 is being selected] on a content [e.g., Figs. 2A, 15ABC: 14] displayed in any one [e.g., Fig. 15B: 1-2] of a plurality of display areas e.g., Figs. 2A, 15ABC: 1-2, 1-3; Paragraph 80: display 200 is made of liquid crystal] and is accompanied by 
a content ID [e.g., Fig. 14: object ID], 
a transfer direction [e.g., Fig. 14: moving vector, Paragraph 110: moving direction], and 
a sliding speed [e.g., Fig. 14: moving vector, Paragraph 110: moving velocity].

Takahashi and Sasaki are analogous art, because they are from the shared inventive field of transferring images across multiple displays.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Sasaki’s content ID with Takahashi’s and Nancke-Krogh’s content transferring system, so as to allow the user to intuitively select and move the correct object(s) as desired.

The Applicant contends, “Takahashi fails to disclose or suggest the feature of “stopping the transferring of the content with an initial speed of the content corresponding to the sliding speed of the sliding operation gradually decelerating in the transfer direction” as recited in claim 7” (see Page 10 of the Response filed on 15 December 2020). However, the Office respectfully disagrees.

Takahashi discloses stopping the transferring of the content with an initial speed [e.g., Paragraph 95-97: movement speed equal to or lower than the predetermined threshold value] of the content corresponding to the sliding speed of the sliding operation gradually decelerating in e.g., Paragraph 95-97: the movement speed gradually decreases, and becomes zero in the end].

Applicant's arguments with respect to claims 7-8 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
22 March 2021